UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2176


JULIO CESAR ARCE GUILLEN,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: March 8, 2018                                          Decided: March 14, 2018


Before WILKINSON, KING, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Adina Appelbaum, CAPITAL AREA IMMIGRANTS’ RIGHTS (CAIR) COALITION,
Washington, D.C.; Gabriel K. Gillett, Chicago, Illinois, Matthew E. Price, JENNER &
BLOCK LLP, Washington, D.C., for Petitioner. Chad A. Readler, Acting Assistant
Attorney General, Shelley R. Goad, Assistant Director, Russell J.E. Verby, Senior
Litigation Counsel, Office of Immigration Litigation, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Julio Cesar Arce Guillen, a native and citizen of El Salvador, petitions for review of

an order of the Board of Immigration Appeals (Board) dismissing his appeal from the

immigration judge’s decision denying his application for withholding of removal. 1 We

have thoroughly reviewed the record, including the transcript of Guillen’s merits hearing

before the immigration court and all supporting evidence. We conclude that the record

evidence does not compel a ruling contrary to the administrative factual findings, see 8

U.S.C. § 1252(b)(4)(B) (2012), and that substantial evidence supports the Board’s decision

that Guillen failed to show a nexus between past persecution or fear of future persecution

and a protected ground. Guillen also fails to show that he was denied due process. See

Anim v. Mukasey, 535 F.3d 243, 256 (4th Cir. 2008) (stating elements of a due process

claim in a removal case). Accordingly, while we grant leave to proceed in forma pauperis,

we deny the petition for review. 2 We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                       PETITION DENIED




       1
        Guillen does not challenge the finding that his asylum application was untimely or
that he did not meet his burden of proof for protection under the Convention Against
Torture. Accordingly, these issues are not reviewable. Suarez-Valenzuela v. Holder, 714
F.3d 241, 248-49 (4th Cir. 2013) (deeming issues not raised in opening brief waived).
       2
         Because the Board did not reach Guillen’s claim that the IJ erred in finding that he
was not a member of a particular social group, we need not address Guillen’s arguments
on this issue.

                                             2